UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6198



DANIEL LEE BREWER,

                                             Petitioner - Appellant,

          versus


WILLIAM J. ROGERS;     LISA   JANKER,   Officer;
SNOTGRASS, Officer,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-36-R)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Lee Brewer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition, which the court construed filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1997). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. Brewer
v. Rogers, No. CA-98-36-R (W.D. Va. Jan. 14, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2